March 29, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                 NATHANIEL CLAYTON WEATHERS, Appellant

NO. 14-11-00593-CV                      V.

                   ATTORNEY GENERAL OF TEXAS, Appellee
                          ____________________

      Today the Court heard appellee=s motion to dismiss the appeal from the judgment
signed by the court below on June 6, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
NATHANIEL CLAYTON WEATHERS.
      We further order this decision certified below for observance.